DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the preliminary amendment received on 6/30/2020. Claims 1-20 are pending in this application. Claims 16-20 are new. 
Claim Objections
2.	The claims are objected because of the following reasons: 
	Re claim 1, 
-line 4: in front of “display panel”, delete “the” and insert –a--, because display panel is not prior claimed,
-line 6: after “;” insert --and-- 
	Re claim 7, line 3: delete “form”. 
Re claim 9, line 1: in front of “display panel”, a “the” and insert –the--, because display panel is claimed in claim 1. 
Re claim 13, line 4: in front of “third binding area”, delete “the”, because third binding are is not prior claimed in claim 9. 
	Re claim 10, line 1: in front of “back side”, delete “a” and insert --the--.
	Re claim 18: Applicant is suggested to cancel or amend claim 18 which is duplicated with claim 5.
	Re claim 19, line 4: delete “form”. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In particular, claim 3 cites “the flexible insulating material comprises PT08B and XPHM15B2-3830” is not clear, because the claim does not clearly specify what exactly materials they are and what are included in them. They appear to be symbols of chemical materials instead of materials themselves. According to specification, the cited materials referred as stacked of films or layers instead, hence “insulating material” is not clear as compared to disclosure of the specification. Applicant is suggested to clarify the claim to avoid any further confusions. 
	For best understand and examination purpose, claim 3 will be considered based on disclosure in specification page 8. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 6-13, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2007/0034402).
	Re claims 1, 2, 6, 7, 9, 16 & 19, Cheng teaches, Fig. 4, [0031, 0041, 0042], a chip on film, comprising a body and an insulating protective film arranged on the body & a display device comprising a display panel and the chip on film, 
wherein the body (wiring pattern 117) comprises a first area (vertical part), a first binding area (117a) and a first bendable area (at bent portion 140), the first binding area (117a) is configured to be bound and connected to a back surface of the display panel (160), and the first bendable area (at 140) is located between the first area and the first binding area (117a) and capable of being bent in a first direction; 
wherein the insulating protective film (base film 112) comprises a first connection area (vertical part), a second connection area (part over 117a) and a second bendable area (at 140), the first connection area is connected to the first area of the body (117), the second connection area is configured to be connected to the back surface of the display panel (160), and the second bendable area (at 140) is located between the first connection area and the second connection area and capable of being bent; 
wherein the insulating protective film (112) is made of a flexible insulating material (e.g. polyimide); 

wherein the second bendable area (at 140) is bent so that an angle of about 90o is formed between the first connection are (vertical part) and the second connection area (117a) form. 


    PNG
    media_image1.png
    373
    692
    media_image1.png
    Greyscale

Cheng does not explicitly teach the second bendable area being bent in a second direction opposite to the first direction. 
Cheng does teach bendable and flexible base film formed from insulating material such as polyimide [0031], and as shown in Fig. 4, the base film 112 bent in both directions.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Cheng to obtain the second bendable area capable of being bent in a second direction opposite to the first direction, because it is easily recognized by a skilled person or an ordinary skill in the art that polyimide of a tape substrate is flexible and bendable material, hence one of ordinary 
Re claim 3, (based on best understanding) Cheng teaches the flexible insulating material comprises PT08B and XPHM15B2-2830 (e.g. polyimide) [0031].   
	Re claims 8 & 20, Cheng teaches the first binding area (117a) is directly bound or connected to the back surface of the display panel (160) (Fig. 4) or bound by an insulating glue. 
	Re claim 10, Cheng teaches, Fig. 4, on a back surface of the display panel (160), a second binding area (at 180) and a third connection area (at 166) are sequentially arranged along a direction from a center of the display panel (160) to an edge of the display panel (160), the first binding area (117a) of the body (117) is connected to the second binding area (at 180), and the second connection area (part over 117a) of the insulating protective film (112) is connected to the third connection area (at 166) (via 117, 180).
	Re claim 12, Cheng teaches, Fig. 4, [0039], the display device further comprises a main circuit board (170), and the chip on film further comprises a third binding are connected to the main circuit board (170) (via lower 180). 
	Re claim 13, Cheng teaches, Fig. 4, a first end of the body (117) comprises the first area, the first bendable area (at 140), and the first binding area, and a second end of the body (117) opposite to the first end comprises a third bendable area (lower bent portion) and the third binding area (at chip 120).
5.	Claims 4, 5, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Su et al. (US 2017/0154938).
	Re claims 4, 5, 17 & 18, Cheng does not teach a thickness of the insulating protective film is in a range of 0.05 mm to 0.1 mm & an insulating glue is used for connecting the first connection area and the first area. 
Su teaches a protective layer thicker than 0.03 mm [0041] and glue used for connecting layers [0035]. 
	As taught by Su, one of ordinary skill in the art would utilize and incorporate the above teaching to obtain a thickness and insulating glue as claimed, because insulating glue is commonly used in the art and thickness of a layer/film is known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited thickness through routine experimentation to achieve desired characteristics of the formed device.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Su in combination Cheng due to above reason. 
6.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Nakui et al. (US 2019/0064562). 
	The teachings of Cheng have been discussed above. 
	Re claim 15, Cheng teaches the display panel comprises upper and lower panels (Fig. 4), but does not explicitly teach an array substrate and a color filter substrate, and the array substrate is arranged opposite to the color filter substrate on a light exiting side of the display panel.
	Nakui teaches an array substrate (11b) and a color filter substrate (11a), and the array substrate (11b) is arranged opposite to the color filter substrate (11a) (Fig. 8, abstract).  
	As taught by Nakui, one of ordinary skill in the art would utilize the above teaching to obtain array substrate and color filter substrate as claimed, because they are known features in a display device, and since it has been held that that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
.  
Allowable Subject Matter
7.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        9/18/21